DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite the limitation "the spring member" in line 2 and line 1, respectively.  There is insufficient antecedent basis for this limitation in the claims.  Claim 1 introduces “a mechanical spring member”.  It is unclear if “the spring member” is the defined “mechanical spring member” or another spring member.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3 are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by Bivens (US-5220706).
Regarding claim 1, Bivens discloses a first chamber (A/B and/or C/D) having a mechanical spring (42 and/or 78) member therein, the spring member extendable (fig 3-4) wherein spring members 78 and 42 compress in the opposite extension stroke, col.6, lines 57-58) in a compression stroke of the system (col. 7 at least in closing direction wherein the damper is compressing); a second chamber (at least B and/or D) isolated from the first chamber (figs 3 and 4), the second chamber having pressurized gas therein (abstract, at least utilizing only recirculating internal air), the gas compressible in the compression stroke (figs 3-4, at least via 52); whereby the spring member and the pressurized gas both operate to form a spring rate in the compression stroke (figs 3-4, at least via 52, col.7, lines 5-49).
Regarding claim 2, Bivens discloses wherein the spring (42 and/or 78) primarily forms the spring rate over a first half of the compression stroke and the pressurized gas primarily forms the spring rate over a second half of the compression stroke (at least during the end stage of closing or compression, col. 7, lines 40-45).
Regarding claim 3, Bivens discloses wherein the first chamber (A/B and/or C/D) includes pressurized gas (Abstract, and/or at least fig 7, at least only recirculating internal air).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657